Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 06/14/2022.
Claims 1-23 and 25 are canceled. Claims 24 and 26-41 are pending. New claims 40-41 are entered. Claims 24, 26, 27 and 35 are amended.
	The previous rejection of claims 35-37 under 35 U.S.C. 112 (b) are withdrawn, necessitated by the applicant amendment.
	The previous rejection of claims 24 and 29 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
Allowable Subject Matter
Claims 24 and 26-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 24 and 26-39, the claims have been amended to include the previous allowable subject matter of claim 25, i.e. the upstream PFO separation step, which is not taught or suggest by the closest prior art Pelaez (US 2017/0058210).
With respect to new claim 40, the include the limitation of claim 24 with the allowable subject matter of “wherein the selective hydrogenation zone and/or the selective hydrocracking zone include one or more outlets for discharging LPG, and wherein the one or more outlets for discharging LPG are in fluid communication with the stream cracking zone.”, the closest prior art Pelaez does not teach or suggest to one of ordinary skill in the art to recycle the recovered LPG fraction back to the steam cracker.
With respect to new claim 41, similarly as above, the closest prior art Pelaez does not teach or suggest to one of ordinary skill in the art to recycle the recovered LPG fraction back to the steam cracker.
Consequently, it is the Examiner position that the claimed inventions are patentable over the prior art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771              

/Randy Boyer/
Primary Examiner, Art Unit 1771